Citation Nr: 1508134	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1987 to September 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, granted service connection for bipolar disorder and denied service connection for PTSD.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Phoenix RO.


FINDING OF FACT

In a November 2009 rating decision, the RO granted in full the benefit sought on appeal for service connection for a psychiatric disorder.


CONCLUSION OF LAW

There remain no allegations of errors of fact or law for appellate consideration regarding the claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 7105(d)(5) (West 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In this case the record reflects that in November 2009 the Veteran was granted service connection for the psychiatric disability bipolar disability and assigned a 100 disability rating from May 20, 2009; and a 10 percent disability rating from October 20, 2009.  A 50 percent disability was thereafter assigned for bipolar disorder from May 15, 2013.  While the November 2009 rating decision simultaneously denied service connection for PTSD, the Board finds that in view of service connection grant for bipolar disorder,  there is no allegation of errors of fact or law remaining on appeal.  This is because both bipolar disorder and PTSD are rated identically under the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130 (2014).  Awarding service connection for two psychiatric disabilities would not afford the Veteran with any greater benefit because "[t]he evaluation of the same disability under various diagnoses is to be avoided." 38 C.F.R. § 4.14 (2014).  Therefore, in granting service connection for bipolar disorder the RO granted in full the benefit the Veteran sought on appeal. Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the claim for service connection for a psychiatric disorder, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

Service connection for PTSD is dismissed.

____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


